Exhibit 99.1 FOR IMMEDIATE RELEASE FOR FURTHER INFORMATION January 23, 2013 Brendan J. McGill Executive Vice President, COO/CFO 215-256-8828 Harleysville Savings Financial Corporation Announces an Increase of the Regular Cash Dividend and Earnings for the First Fiscal Quarter 2013 Harleysville, PA, January 23, 2013 – Harleysville Savings Financial Corporation (OTCQB:HARL) reported today that the Company’s Board of Directors declared a regular quarterly cash dividend of $.21 per share on the Company’s common stock.This is an increase of 10.6% from the prior year’s dividend.The cash dividend will be payable on February 20, 2013 to stockholders of record on February 6, 2013. Net income for the quarter ended December 31, 2012 was $1,301,000 or $.34 per diluted share compared to $1,364,000 or $.36 per diluted share for the same quarter last year. Ron Geib, President and Chief Executive Officer of the Company, stated, “We are pleased to begin a new fiscal year with solid financial results. During the quarter, a milestone was reached by deregistering from the SEC and consequently, having our stock listed on the OTCQB. This opportunity was a result of the Jumpstart Our Business Startups Act (or the JOBS Act) that was passed by Congress in April, 2012. This event will reduce regulatory operating expenses for the Company by approximately $250,000 annually. As a result of the financial strength of the Company and the benefits of the JOBS Act, the decision was made to pass along additional value to our stockholders by increasing the cash dividend to $.21 per share.” 5 The Company’s assets totaled $802.9 million compared to $832.6 million a year ago, and stockholders’ tangible book value increased to $15.99 per share from $15.39 a year ago. Harleysville Savings Financial Corporation is traded on the OTCQB market under the symbol HARL (http://www.otcmarkets.com) and is the holding company for Harleysville Savings Bank. Established in 1915, Harleysville Savings Bank is a Pennsylvania chartered and federally insured savings bank, headquartered in Harleysville, PA. The Bank operates from six full-service offices located in Montgomery County and one office located in Bucks County, Pennsylvania. This presentation may contain forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995). Actual results may differ materially from the results discussed in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, general economic conditions, changes in interest rates, deposit flows, loan demand, real estate values and competition; changes in accounting principles, policies, or guidelines; changes in legislation or regulation; and other economic; competitive, governmental, regulatory, and technological factors affecting the Company's operations, pricing, products and services. 6 Harleysville Savings Financial Corporation Selected Consolidated Financial Data as of December 31, 2012 (Dollars in thousands except per share data) ( Unaudited) Three Months Ended: Selected Consolidated Earnings Data Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Total interest income $ Total interest expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Gain on sale of investments - - 34 - - Gain on sales of loans 34 - - - Bank owned life insurance Other income Total other expenses Income before income taxes Income tax expense Net Income $ Per Common Share Data Basic earnings $ Diluted earnings $ Dividends $ Tangible book value $ Shares outstanding Average shares outstanding - basic Average shares outstanding - diluted 7 Three Months Ended: Other Selected Consolidated Data Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Return on average assets % Return on average equity % Net interest rate spread % Net yield on interest earning assets % Operating expenses to average assets % Efficiency ratio % Ratio of non-performing loans to total assets at end of period % Loan loss reserve to total loans, net % Stockholders' equity to assets % Selected Consolidated Financial Data Dec 31, Sept 30, 2 Jun 30, Mar 31, Dec 31, Total assets $ Consumer Loans receivable Commercial Loans receivable Loan loss reserve ) Total Loans receivable net Total Loans held for sale - - - Cash & investment securities Mortgage-backed securities Total Investments FHLB stock Checking accounts Savings accounts Certificate of deposit accounts Total Deposits Advances Total stockholders' equity 8
